Citation Nr: 0722603	
Decision Date: 07/24/07    Archive Date: 08/02/07

DOCKET NO.  04-30 120	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for 
residuals of recurrent pneumothorax and thoracotomy prior to 
August 25, 2006.

2.  Entitlement to a rating in excess of 30 percent for 
residuals of recurrent pneumothorax and thoracotomy on and 
after August 25, 2006.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

J. B. Freeman, Associate Counsel




INTRODUCTION

The veteran served on active duty from June 1957 to August 
1977.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Oakland, California, which continued a noncompensable rating 
for the veteran's residuals of recurrent pneumothorax and 
thoracotomy.  In a September 2004 Supplemental Statement of 
the Case (SSOC), the RO granted an increase to a 10 percent 
rating.  The Board remanded this case for a VA examination in 
July 2006.  The veteran was subsequently granted an increased 
rating of 30 percent effective August 25, 2006 in a January 
2007 rating decision.


FINDINGS OF FACT

1.  The veteran's service-connected residuals of recurrent 
pneumothorax and thoracotomy have been manifested by FEV-1 
score no less than 101 percent predicted and a FEV-1/FVC 
score of no less than 109 percent predicted. 

2.  The veteran's service-connected disability has no effect 
on his lung diffusion capacity.


CONCLUSIONS OF LAW

1.  The criteria for an increased disability rating in excess 
of 10 percent for residuals of recurrent pneumothorax and 
thoracotomy prior to August 25, 2006 have not been met.  38 
U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.159, 4.1, 4.2, 4.3, 4.7, 4.97, Diagnostic Codes 
6843, 6845 (2006).

2.  The criteria for an increased disability rating in excess 
of 30 percent for residuals of recurrent pneumothorax and 
thoracotomy on and after August 25, 2006 have not been met.  
38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.159, 4.1, 4.2, 4.3, 4.7, 4.97, Diagnostic Codes 
6843, 6845 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
evidence submitted by the veteran or on his behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claims.  The 
veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran).  

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I. Increased Rating

The veteran contends that he is entitled to ratings in excess 
of his currently assigned 10 percent prior to August 25, 2006 
and 30 percent on and after August 25, 2006.  For the reasons 
that follow, the Board concludes that increased ratings are 
not warranted.  

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his or her ability to function under the 
ordinary conditions of daily life, including employment, by 
comparing his or her symptomatology with the criteria set 
forth in the Schedule for Rating Disabilities.  The 
percentage ratings represent as far as can practicably be 
determined the average impairment in earning capacity 
resulting from such diseases and injuries and the residual 
conditions in civilian occupations.  Generally, the degree of 
disabilities specified are considered adequate to compensate 
for considerable loss of working time from exacerbation or 
illness proportionate to the severity of the several grades 
of disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Separate diagnostic codes identify the various disabilities 
and the criteria for specific ratings.  If two disability 
evaluations are potentially applicable, the higher evaluation 
will be assigned to the disability picture that more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  Any reasonable doubt regarding the degree of disability 
will be resolved in favor of the veteran.  38 C.F.R. § 4.3.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  The veteran has resubmitted several service medical 
records in the course of this claim, but as they are from 
1976 and 1977, they have no relevance to the current claim.

The veteran's service-connected disability is rated using the 
criteria of Diagnostic Codes (DC) 6843-6844 for pneumothorax 
and post surgical residuals.  Both DCs are rated using the 
General Rating Formula for Restrictive Lung Disease:

A 10 percent rating is warranted where forced expiratory 
volume in one second (FEV-1) is 71- to 80- percent 
predicted; or if the FEV-1 to forced vital capacity 
(FVC) ratio is 71 to 80 percent; or if diffusion 
capacity of the lung for carbon monoxide (DLCO) by the 
single breath method (SB) is 66- to 80-percent 
predicted.

A 30 percent rating requires FEV-1 of 56- to 70-percent 
predicted; or FEV- 1/FVC of 56 to 70 percent; or DLCO 
(SB) of 56- to 65-percent predicted.

A 60 percent rating requires FEV-1 of 40- to 55- percent 
predicted; or FEV-1/FVC of 40 to 55 percent; or DLCO 
(SB) of 40- to 55-percent predicted; or maximum oxygen 
consumption of 15 to 20 ml/kg/min (with 
cardiorespiratory limit).

A 100 percent rating requires FEV-1 less than 40 percent 
predicted; or FEV-1/FVC less than 40 percent; or DLCO 
(SB) of less than 40-percent predicted; or maximum 
exercise capacity less than 15 ml/kg/min oxygen 
consumption (with cardiorespiratory limitation); or cor 
pulmonale (right- sided heart failure); or right 
ventricular hypertrophy; or pulmonary hypertension 
(shown by echo or cardiac catheterization); or an 
episode or episodes of acute respiratory failure; or 
oxygen therapy.

38 C.F.R. § 4.97, DC 6840-6845 (2006).  Notes following the 
General Rating Formula indicate that a 100 percent rating is 
appropriate for pleurisy with empyema, episodes of total 
spontaneous pneumothorax and that a 20 percent minimum rating 
is applicable in the event of gunshot wounds with retained 
missile.  Id.  There is no evidence to show that the veteran 
has pleurisy, has episodes of spontaneous pneumothorax since 
service or has ever been shot.  Therefore, the Board will 
consider the General Rating Formula.  

Upon filing his claim for an increased rating, the veteran 
was sent for an April 2004 VA examination.  The veteran 
underwent the pulmonary function tests and his scores were: 
FEV-1 105 percent, FEV-1/FVC 113.  The DLCO test was not 
administered.  The veteran reported symptoms of shortness of 
breath and increased gas production, leading to burping, on a 
monthly basis.  The shortness of breath was considered not 
significant in limiting his functional capacity, although it 
did cause discomfort.

Pursuant to the Board's July 2006 remand, the veteran was 
sent for an August 2006 VA examination.  The veteran again 
underwent the pulmonary function tests and his scores were: 
FEV-1 101 percent, FEV-1/FVC 109, and DLCO 65 percent.  The 
veteran reported that he had shortness of breath, 
approximately one time per month, leading to resting for a 
few minutes at a time.  The veteran reported his exercise 
capacity as being able to walk around a park, one to two 
miles, and that he does this one to two times per week.  

Review of the veteran's medical records shows that the 
veteran is not on oxygen therapy, or has cor pulmonale, 
ventricular hypertrophy, pulmonary hypertension or episodes 
of acute respiratory failure.  The veteran has not had a 
recurrence of his pneumothorax since his separation from 
service.  

In light of the foregoing, the Board concludes that the 
veteran has not met the criteria for a rating in excess of 30 
percent at any time during the period on appeal.  His 
pulmonary function tests do not reveal FEV-1, FEV-1/FVC or 
DLCO results lower than 56 percent or limitation of oxygen 
consumption.  He does not have the related cardiopulmonary 
complications such as cor pulmonale, mentioned above.  The 
Board will turn to whether the veteran is entitled to a 
rating in excess of 10 percent prior to August 25, 2006.

The argument may be made that the April 2004 VA examination 
was incomplete and that the 30 percent rating, which is based 
on the veteran's August 2006 DLCO scores should be extended 
based on the benefit of the doubt rule.  The Board concludes, 
however, that an increased rating is not warranted.  

At the August 2006 VA examination, the examiner indicated 
that the DLCO test was not an accurate measure of the 
veteran's service connected disability.  Specifically, he 
stated that "There is no evidence of interstitial disease 
related to spontaneous pneumothorax in this particular case 
and the veteran's frequency of shortness of breath leads the 
examiner to believe that DLCO and post bronchodilator PFTs 
are not indicated.  The only thing that is indicted by 
testing is lung volumes."  This opinion was based on review 
of medical evidence of record. No medical professional has 
ever concluded otherwise, nor does the veteran contend such.

The Board finds that the preponderance of the evidence is 
against the claims for increased ratings.  The medical 
evidence of record is that the DLCO is not an accurate 
representation of the veteran's service connected disability.  
The Board finds that the veteran's disability has no effect 
on his lung diffusion capacity. In light of that finding, the 
April 2004 VA examination was complete and there is no doubt 
to resolve on the veteran's behalf.  Consequently, the 
benefit-of-the-doubt rule does not apply, and the claim must 
be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).

II. Veterans Claims Assistance Act

With respect to the veteran's claims, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2006); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II), the United States Court of 
Appeals for Veterans Claims (Court) held that VA must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) request that the claimant provide any 
evidence in his possession that pertains to the claim.  

Prior to initial adjudication of the veteran's claim, a 
letter dated in April 2004 satisfied the duty to notify 
provisions for the first three elements.  38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio, at 187.  

The veteran was aware that it was ultimately his 
responsibility to give VA any evidence pertaining to the 
claims.  Following the Board's July 2006 remand, the veteran 
received a July 2006 letter which fully satisfied the duty to 
notify provisions.  Id.  The letter also provided notice of 
the requirements for increased ratings and effective dates.  
See Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Although 
this letter was not sent prior to initial adjudication of the 
veteran's claim, this was not prejudicial to him, since he 
was subsequently provided adequate notice in July 2006, he 
was provided six months to respond with additional argument 
and evidence and the claim was readjudicated and an 
additional supplemental statement of the case (SSOC) was 
provided to the veteran in January 2007.  See Prickett v. 
Nicholson, 20 Vet. App. 370 (2006).

The Board also concludes VA's duty to assist has been 
satisfied.  The veteran's service medical records and VA 
medical records are in the file.  Private medical records 
identified by the veteran have been obtained, to the extent 
possible.  The veteran has at no time referenced outstanding 
records that he wanted VA to obtain or that he felt were 
relevant to the claims.

The duty to assist includes, when appropriate, the duty to 
conduct a thorough and contemporaneous examination of the 
veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In 
addition, where the evidence of record does not reflect the 
current state of the veteran's disability, a VA examination 
must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991); 38 C.F.R. § 3.327(a) (2006).

The RO provided the veteran an appropriate VA examination in 
2004 and 2006.  There is no objective evidence indicating 
that there has been a material change in the severity of the 
veteran's lung disorder since he was last examined.  The 
veteran has not reported receiving any recent treatment 
specifically for this condition, and there are no records 
suggesting an increase in disability has occurred as compared 
to the prior VA examination findings.  The duty to assist 
does not require that a claim be remanded solely because of 
the passage of time since an otherwise adequate VA 
examination was conducted.  VAOPGCPREC 11-95.  The 2004 and 
2006 VA examination reports are thorough and supported by 
private outpatient treatment records.  There is no rule as to 
how current an examination must be, and the Board concludes 
the examinations in this case are adequate upon which to base 
a decision.

Finally, the Board notes that the July 2006 remand required a 
VA examination and readjudication of the veteran's claims, 
which have been done.  All requested development has been 
completed.  See Stegall v. West, 11 Vet. App. 268 (1998).

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).


ORDER

Entitlement to a rating in excess of 10 percent for residuals 
of recurrent pneumothorax and thoracotomy prior to August 25, 
2006 is denied.

Entitlement to a rating in excess of 30 percent for residuals 
of recurrent pneumothorax and thoracotomy on and after August 
25, 2006 is denied.




____________________________________________
MICHELLE L. KANE
Chief Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


